DETAILED ACTION
This Application has been transferred within the Office, and therefore, the Examiner of record has changed herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
After further consideration, the inventions of claims 1-13 and 14-27 are not independent or distinct. Therefore, the restriction requirement set forth in the Office action mailed 04 Feb. 2022 has been withdrawn.

Status of Claims
Claims 1-27 are pending.
Claims 1-27 are rejected.
Claims 1-4, 12, 14, 16-18, and 26 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/865,126 filed 21 June 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 21 June 2019.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 Nov. 2020 and 14 Sept. 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received on 19 June 2020 are objected to for the following reasons:
The drawings fail to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #310 in FIG. 3 and #400 in FIG. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

FIG. 1, FIG. 2, FIG. 3, FIG. 5, and FIG. 6 are executed in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
Para. [0058] states “In step 408, the SNV the number of SNVs in the identified genomic region…”, which is a typographical error and should recite “In step 408, the number of SNVs in the identified…”.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at para. [0042], [0056], and [0072]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 154 words, and therefore is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4, 12, 14, 16-18, and 26 are objected to because of the following informalities:  
Claims 1 and 14 recite “…normalizing…to generate a normalized SNV density for the genomic variant region”. To increase clarity that “the genomic variant region” refers to the identified genomic variant region, the claims should be amended to recite “…to generate a normalized SNV density for the identified genomic variant region”.
Claims 2-4 and 16-18 recite “…wherein the genomic variant region…”. To use consistent language with that of independent claims 1 and 15, from which claims 2-4 and 16-18 respectively depend, and increase clarity, the claims should be amended to recite “…wherein the identified genomic variant region…”.
Claims 12 and 26 recite “…wherein the pre-set confidence interval 95%”, which is a grammatical error and should recite “…wherein the pre-set confidence interval is a 95% confidence interval”.
Claim 14 recites “A non-transitory computer-readable medium storing computer instruction for verifying a genomic variant region in an embryo, comprising: receiving…”. First, to fix a grammatical error, “computer instruction” should be amended to recite “computer instructions”. Furthermore, to increase clarity that the computer instructions comprise receiving, aligning, identifying, etc., the claim should be amended to recite “…the computer instructions comprising: receiving…”. Therefore, the claim should recite “A non-transitory computer-readable medium storing computer instructions for verifying a genomic variant region in an embryo, the computer instructions comprising: receiving…”
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “…verifying, by the one or more processors, the identified genomic variant region, if the normalized SNV density in the identified genomic variant region satisfies a tolerance criterion”, which is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. Therefore, under the broadest reasonable interpretation of claim 1, the step of verifying the identified genomic variant region is not required to occur because the condition precedent of the normalized SNV density satisfying a tolerance criterion has not been met by the claim. 
Claims 14 and 15 recite “…verifying, by the one or more processors, the identified genomic variant region, if the normalized SNV density in the identified genomic variant region satisfies a tolerance criterion” and “…verify the identified genomic variant region, if the normalized SNV density in the identified genomic variant region satisfies a tolerance criterion”, respectively, which are contingent limitations. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04. Therefore the product and system of claims 14 and 15 respectively are interpreted to require the structure (i.e. the computer instructions) for performing the claimed function of verifying. 
Claim 15 recites “…a computing device communicatively connected to the data store, comprising…a verification engine configured to count a number of single nucleotide variants (SNVs)…and normalize the SNVs count…to generate a normalized SNV density…, and verify the identified genomic variant region….”. The verification engine is not interpreted under 35 U.S.C. 112(f) because the claim recites sufficient structure for the verification engine within the claim, including a computing device, and a specific algorithm carried out by the verification engine of the computing device (i.e. counting, normalizing, and verifying). 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an alignment engine configured to receive and align the embryo sequencing data against a reference genome” in claim 15;
“a genomic variant caller configured to identify a genomic variant region…” in claim 15;	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
Regarding the alignment engine configured to receive the embryo sequencing data, receiving data is “coextensive” with a processor itself (i.e. the computing device recited in the claim). Therefore the computing device is sufficient structure for performing the receiving step by the alignment engine.
Regarding the alignment engine configured to align the sequencing data, Applicant’s specification at para. [0072] discloses the alignment engine can be configured to receive and align the sequencing data to a reference genome, and provides different examples of which reference genomes can be used in the alignment. Applicant’s specification at para. [0042] discloses that typically genomic mapping involves matching sequences to a reference genome in a process referred to as alignment, that this matching is carried out using computer programs to carry out the matching of sequences, and numerous alignment programs are publicly available. However, Applicant’s specification does not disclose an algorithm for performing the alignment by the alignment engine.
Regarding the genomic variant caller, Applicant’s specification at para. [0073] discloses the genomic variant caller is configured to identify a genomic variant. Applicant’s specification at para. [0057] discloses a count-based CNV calling method. Applicant’s specification at para. [0043] discloses it is possible identify sequence nucleotide variants (SNVs) by mapping of sequence reads to a reference, several different NGS analysis programs for SNV detection are publicly available, and that this method utilizes BCFTools to generate the SNV/genotype calls. However, Applicant’s specification does not disclose an algorithm for performing the variant calling by the genomic variant caller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
For example, to avoid the interpretation of the limitations under 35 U.S.C. 112(f), claim 15 can be amended to recite “A system…comprising: a data store…; a computing device communicatively connected to the data store, configured to align the embryo sequencing data…., identify a genomic variant region…, count a number of single nucleotide variants…., and verify the identified genomic variants…; and a display…”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 15, and claims dependent therefrom, recite “an alignment engine configured to…align the embryo sequencing data against a reference genome” and “a genomic variant caller configured to identify a genomic variant region…”, which have been interpreted under 35 U.S.C. 112(f) as discussed above. For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP 2181 II. B. 
As discussed above in the 35 U.S.C. 112(f) section, Applicant’s specification does not disclose an algorithm for performing the claimed specific computer functions of aligning the embryo sequencing data and identifying a genomic variant region by the alignment engine and genomic variant caller, respectively. Instead, Applicant’s specification at para. [0042]-[0043] discloses that software programs are known in the art for performing the specific claimed functions, as discussed above. However, the courts have found the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitations of “an alignment engine configured to…align the embryo sequencing data against a reference genome” and “a genomic variant caller configured to identify a genomic variant region…” recited in claim 15 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 14-15, and claims dependent therefrom, are indefinite for recitation of “…normalizing…the counted number of SNVs in the identified genomic variant region against a baseline count of SNVs for a reference region corresponding to the identified genomic variant region to generate a normalized SNV density for the genomic variant region” in claims 1 and 14 and “…normalize the SNVs count in the identified genomic variant region against a baseline count of SVNs for a reference region corresponding to the identified genomic variant region to generate a normalized SNV density for the identified genomic variant region…” in claim 15. Applicant’s specification at para. [0038] defines the term “SNV density” to refer to a value that is derived from the number of SNVs identified within the locus divided by the total number of sequence counts identified in that same locus for a sample (i.e. #SNVs/length of region). Accordingly, based on Applicant’s specification, the “normalized SNV density” recited in claims 1 and 14-15 would refer to a normalized value derived from the number of SNVs identified within the locus divided by the total number of sequence counts identified in that same locus for a sample. However, claims 1 and 14-15 recite that the normalized SNV density is generated by normalizing a count of SNVs in the identified genomic variant region with a baseline count of SNVs in a reference region, which would produce a normalized SNV count for the identified genomic variant region. Therefore, in light of Applicant’s specification, it is unclear if the claims intend to require that the normalized SNV density is generated by normalizing a value derived from the number of SNVs identified within the locus (i.e. the counted number of SNVs) divided by the total number of sequence counts in the locus (i.e. a density of SNVs in the identified genomic region), or if the normalized SNV density is generated by normalizing a count of SNVs (i.e. the normalized SNV density can be a normalized SNV count). As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the “normalized SNV density” is interpreted to refer to either a normalized SNV count (e.g. the counted number of SNVs/the baseline count of SNVs) or a normalized SNV density as defined by the specification. 
Claims 7, 10, 21, and 24 are indefinite for recitation of “…wherein the tolerance criterion is an expected SNV density for a reference region…”. Claims 1 and 15, from which claims 7, 10, 21, and 24 depend, recite “…verifying/verify…the identified genomic variant region, if the normalized SNV density in the identified genomic region satisfies a tolerance criterion”. It is unclear what embodiments of a normalized SNV density would fall within the metes and bounds of a normalized SNV density satisfying an expected SNV density, as required by claims 7, 10, 21, and 24. That is, it is unclear in what way “an expected SNV density” is intended to be a criterion. For example, it is unclear if the normalized SNV density is considered to satisfy the tolerance criterion if the normalized SNV density is the same as the expected SNV density, if the normalized SNV density is within our outside of some range from the expected SNV density, or if the normalized SNV density is above or below the expected density. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean the tolerance criterion is based on an expected SNV density for a reference region. 
Claims 9 and 23 are indefinite for recitation of “…wherein the lower pre-set confidence interval is 95%”. There is insufficient antecedent basis for this limitation in the claim because claims 8 and 22, from which claims 9 and 23 depend, do not recite a lower pre-set confidence interval, and instead recite “a pre-set confidence interval”. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claims are interpreted to mean that the pre-set confidence interval is a 95% confidence interval. 
Claims 11 and 25, and claims dependent therefrom, are indefinite for recitation of “…wherein the identified genomic variant region is verified if the normalized SNV density of the identified genomic variant is above a pre-set confidence interval of the expected SNV density for the reference region”. It is unclear if the claims intend to verify the genomic variant region if the normalized SNV density is above a lower bound of a pre-set confidence interval, or if the claims intend to verify the genomic variant region only if the normalized SNV density is above the upper bound of the preset-confidence interval. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0079] discloses in embodiments using the mosaic embryo as the reference (as in claims 11 and 25), the genomic variant region is verified if its SNV density is above the lower or below the upper limits of the pre-set confidence interval”, suggesting the claims intend to verify the genomic variant region is the normalized SNV density is above the lower bound of the preset confidence interval. For purpose of examination, the claims are interpreted to mean the identified genomic variant region is verified the normalized SNV density of the identified genomic variant is above the lower limit of a pre-set confidence interval, as suggested by Applicant’s specification. 
Claim 15, and claims dependent therefrom, are indefinite for recitation of “an alignment engine configured to…align the embryo sequencing data against a reference genome” and “a genomic variant caller configured to identify a genomic variant region…”, which invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the reasons discussed above in the 112(a) rejection of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purpose of examination, the above limitations will be interpreted using the broadest reasonable interpretation of the claim. Accordingly, the alignment engine and genome variant caller are interpreted to refer to software that respectively align the embryo sequencing data and identify a genomic variant region, as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 14, and 15 being representative) is directed a method, product, and system for verifying a genomic variant region in an embryo. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 14 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
identifying a genomic variant region in the aligned embryo sequencing data;
counting a number of single nucleotide variants (SNVs) in the identified genomic variant region;
normalizing the counted number of SNVs in the identified genomic variant region against a baseline count of SNVs for a reference region corresponding to the identified genomic variant region to generate a normalized SNV density for the genomic variant region; and
verifying the identified genomic variant region, if the normalized SNV density in the identified genomic variant region satisfies a tolerance criterion.
Claim 15 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
a genomic variant caller configured to identify a genomic variant region in the aligned embryo sequencing data;
a verification engine configured to: count a number of single nucleotide variants (SNVs) in the identified genomic variant region and normalize the SNVs count in the identified genomic variant region against a baseline count of SNVs for a reference region corresponding to the identified genomic variant region to generate a normalized SNV density for the identified genomic variant region; and 
verify the identified genomic variant region if the normalized SNV density in the identified genomic variant region satisfies a tolerance criterion.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, identifying a genomic variant region in the aligned embryo sequencing data involves analyzing already aligned sequencing data to determine variant region (e.g. a region with a higher number of variants), which can be practically performed in the mind. Counting a number of single nucleotide variants (SNVs) in the identified genomic variant region amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, normalizing the counted number of SNVs against a baseline count of SNVs in a reference region to generate a normalized SNV density for the genomic region involves dividing the counted number by a reference number, which can be practically performed in the mind aided with pen and paper. Last, verifying the identified genomic variant region if the normalized SNV density in the identified genomic region satisfies a tolerance criterion involves comparing the normalized SNV density to the tolerance criterion, which is a mental process. Regarding the genomic variant caller and verification engine configured to perform the above functions in claim 15, the genomic variant caller and verification engine are instructions (i.e. software) for performing the above limitations and therefore are part of the recited mental process. That is, other than reciting these limitations are carried out by a processor or computing device, nothing in the claims precludes the steps from being practically performed in the mind. 
In addition, the limitations of normalizing the counted number of SNVs in the identified genomic variant region against a baseline count of SNVs for a reference region to generate a normalized SNV density (by the verification engine in claim 15) further recites a mathematical concept. Normalizing a counted number of SNVs by a baseline count requires performing mathematical calculations to generate the normalized SNV density, and therefore the limitation amounts to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. 
Dependent claims 2-13 and 16-27 further recite an abstract idea. Dependent claims 2 and 16 further recite the mental process of identifying a genomic variant region of a copy number variation region. Dependent claims 3 and 17 further recite the mental process of identifying a genomic variant region that is an aneuploidy region. Dependent claims 4 and 18 further recite the mental process of identifying a genomic variant region that is a polyploidy region. Dependent claims 5 and 19 further recite the mental process of analysis of the reference region to be an exact length of the identified genomic variant region. Dependent claims 6 and 20 further recite the mental process of analysis of the reference region to be from a euploid sample. Dependent claims 7 and 21 further recite the mental process of verifying the identified genomic region if the normalized SNV density satisfies a tolerance criterion based on an expected SNP density for a reference region derived from an euploid embryo. Dependent claims 8 and 22 further recite the mental process of verifying the identified genomic region if the normalized SNV density of the identified genomic region is greater or lesser than a pre-set confidence interval of the expected SNV density for the reference region. Dependent claims 9 and 23 further recite the mental process of the pre-set confidence interval to be a 95% confidence interval. Dependent claims 10 and 24 further recite the mental process of verifying the identified genomic region if the normalized SNV density satisfies a tolerance criterion based on an expected SNP density for a reference region derived from a mosaic embryo. Dependent claims 11 and 25 further recite the mental process of verifying the identified genomic region if the normalized SNV density of the identified genomic region is greater than a pre-set confidence interval of the expected SNV density for the reference region. Dependent claims 12 and 26 further recite the mental process of analysis of the pre-set confidence interval to be a 95% confidence interval. Dependent claims 13 and 27 further recite the mental process of verifying the identified genomic region if the normalized SNV density satisfies a tolerance criterion of a preset variance number of SNVs over or under a baseline count of SNVs for the reference region. Therefore, claims 1-27 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-13 and 16-27 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 14-15 include:
one or more processors (claims 1 and 14);
a non-transitory computer-readable medium (claim 14);
a computing device (claim 15);
a data store (i.e. memory) (claim 15); 
a display communicatively connected to the computing device and configured to display a report containing genomic variant region results from the verification engine (claim 15);
receiving, by one or more processors, embryo sequencing data (i.e. receiving data) (claims 1 and 14); and
an alignment engine configured to receive…the embryo sequencing data (i.e. receiving data) (claim 15).
The additional elements of one or more processors, a non-transitory computer-readable medium, a computing device, a data store, a display, displaying data, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f)
The additional elements of claims 1 and 14-15 further include:
aligning, by the one or more processor, the received embryo sequencing data to a reference genome (claims 1 and 14); and
an alignment engine configured to…align the embryo sequencing data against a reference genome (claim 15).
The additional element of aligning sequencing data to a reference genome only serves to collect information (i.e. aligned sequencing data) for use by the abstract idea to identify a genomic variant region in the sequencing data, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-27 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2-13 and 16-27 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 14-15 include:
one or more processors (claims 1 and 14);
a non-transitory computer-readable medium (claim 14);
a computing device (claim 15);
a data store (i.e. memory) (claim 15); 
a display communicatively connected to the computing device and configured to display a report containing genomic variant region results from the verification engine (claim 15);
receiving, by one or more processors, embryo sequencing data (i.e. receiving data) (claims 1 and 14); and
an alignment engine configured to receive…the embryo sequencing data (i.e. receiving data) (claim 15).
The additional elements of one or more processors, a non-transitory computer-readable medium, a computing device, a data store, a display, displaying data, and receiving data are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional elements of claims 1 and 14-15 further include:
aligning, by the one or more processor, the received embryo sequencing data to a reference genome (claims 1 and 14); and
an alignment engine configured to…align the embryo sequencing data against a reference genome (claim 15).
The additional element of aligning sequencing data to a reference genome is well-understood, routine, and conventional. This position is supported by Reinert et al. (Alignment of Next-Generation Sequencing Reads, 2015, Annu. Rev. Genomics Hum. Genet., 15, pg. 133-151). Reinert et al. reviews the main algorithms for alignment of next-generation sequencing reads (Abstract) and discloses several popular alignment software tools that have been around since the early days of next-generation sequencing, that a large number of publications have described new algorithms for alignment, and that the classic application is to align sequencing reads to a high-quality reference genome (pg. 134, para. 2-3). Given Reinert et al. discloses various software tools for alignment, this further shows the combination of aligning reads to a reference genome and one or more processors or a computing device is well-understood, routine, and conventional.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yousif et al. (The Origins and Consequences of Localized and Global Somatic Hypermutation, 2018, bioRxiv, pg. 1-33); and
Johnson (US 2016/0186262 A1)

Conclusion
No claims are allowed.
Claims 1-27 are free of the art.
Claims 1 and 14, and claims dependent therefrom recite “…receiving…embryo sequencing data;….normalizing…the counted number of SNVs in the identified genomic variant region against a baseline count of SNVs for a reference region…to generate a normalized SNV density for the genomic variant region”. Similarly, claim 15, and claims dependent therefrom, recite “…an alignment engine configured to receive and align the embryo sequencing data….; a verification engine configured to: count a number of single nucleotide variants (SNVs) in the identified genomic variant region and normalize the SNVs count in the identified genomic variant region against a baseline count of SNVs for a reference region corresponding to the identified genomic variant region to generate a normalized SNV density for the identified genomic variant region…”. Accordingly, claims 1 and 14-15 involve counting a number of SNVs in an identified genomic variant region in embryo sequencing data, and normalizing this number of SNVs to a baseline count of SNVs to generate a normalized SNV density for the identified genomic variant region in the embryonic sequencing data. 
The closest prior art of record, Yousif et al., overviews the role of global somatic hypermutations in cancer (Abstract), and discloses obtaining sequencing data and developing a tool for calculating a hypermutation score by using a sliding window approach to count a number of observed single base substitutions (i.e. single nucleotide variants, or SNVs) in the sequencing data and normalize the count of SNVs against an expected count of mutations single base substitutions (i.e. a baseline count of SNVs) (pg. 15, para. 3-4 and eqns 5-6). Yousif et al. discloses applying this hypermutation score to sequencing data from various tumor types, and that the developed tool predicts hypermutation (e.g. kataegis) from paired tumor and normal WGS data  (Abstract; pg. 3, para. 1; pg. 7, para. 2-3). However, Yousif et al. does not disclose or suggest applying the tool for calculating a hypermutation score for kataegis using sequencing data from an embryo. Furthermore, the prior art does not suggest analyzing kataegis in embryonic sequencing data. 
Johnson discloses a method for determining the presence or absence of a genomic copy number alteration (i.e. a genomic variant region) in an embryo based on sequencing data of the embryo ([0004]), aligning the sequencing data to a reference genome ([0004]; [0043]; FIG. 14), identifying polymorphisms in the aligned sequencing data (FIG. 14). Johnson further discloses determining a number of reads covering a predetermined region of the alignment ([0226]; [0232]), and using the read counts to detect copy number variations (FIG. 14; [0347]). However, Johnson does not disclose or suggest using a SNV density or count in detecting the copy number variations (i.e. verifying the genomic variant region), or suggest analyzing SNV density or hypermutation/kataegis in embryos. 
Dependent claims 2-13 and 16-27 are nonobvious for the same reasons discussed above for claims 1 and 15, from which they respectively depend. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672